                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
                                                                    DATE FILED: 7/15/2021
 PEOPLE OF THE STATE OF NEW YORK,

                             Plaintiff,
                                                                     21-CV-189 (RA)
                        v.
                                                                         ORDER
 DIOCESE OF BUFFALO, et al.,

                             Defendants.




RONNIE ABRAMS, United States District Judge:

         Oral argument on the pending motion to remand is adjourned until September 21, 2021 at

10:00 a.m. By no later than September 14, 2021, the parties shall submit a letter to the Court

indicating their preference as to whether argument will be held in-person, by video, or by phone.



SO ORDERED.

Dated:     July 15, 2021
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
